DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2013/0078477) in view of Morooka (US 2010/0112257).
Considering Claim 1:  Shibata teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition (¶0006), where the rubber composition comprises 100 parts by weight of a rubber component (¶0007) that is a blend of styrene-butadiene rubber and natural rubber (Table 3), 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde (¶0008),  0.25 to 200 parts by weight of a methylene donor (¶0009), and a vulcanizing agent (¶0010).
	Shibata teaches the rubber component as preferably being a blend comprising brominated butyl rubber (¶0073), but is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend 
Considering Claim 2:  Shibata teaches the ratio of the methylene donor to the condensate as being 0.5 to 10 (¶0011).
Considering Claims 3, and 8:  Shibata teaches the thermoplastic resin as being selected from the claimed list (¶0030).
Considering Claims 4, 9, and 10:  Shibata teaches the thermoplastic elastomer as being selected from the claimed list (¶0031).
Considering Claims 5 and 11-13:  Shibata teaches the methylene donor as being selected from the claimed list (¶0038).
Considering Claims 6, 7, and 14-20:  Shibata teaches a tire comprising the laminate as an inner liner (¶0005).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/560,940 in view of Morooka (US 2010/0112257). 
Considering Claim 1:  Claim 2 of Application ‘940 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde,  0.25 to 200 parts by weight of a methylene donor, and a vulcanizing agent.
	Application ‘940 is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend of styrene-butadiene, natural rubber, and halogenated butyl rubber (Table 7).  Application ‘940 and Morooka are analogous art as they are concerned with the same field of endeavor, namely laminates for tire inner liners.  It would have been obvious to a person having ordinary skill in the art to have used the amount of butyl rubber of Morooka in the blend of Application ‘940, and the motivation to do so would have been, as Morooka suggests, to improve the adherence to the thermoplastic film (¶0047).
Considering Claim 2:  Claim 2 of Application ‘940 teaches the ratio of the methylene donor to the condensate as being 0.5 to 10.
Considering Claims 6, 7, 14, and 18:  Claim 2 of Application ‘940 teaches that the laminate is for use in a tire.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/745,532 in view of Morooka (US 2010/0112257). 
Considering Claim 1:  Claim 1 of Application ‘532 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde, 0.25 to 200 parts by weight of a methylene donor, and a vulcanizing agent.
	Application ‘532 is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend of styrene-butadiene, natural rubber, and halogenated butyl rubber (Table 7).  Application ‘532 and Morooka are analogous art as they are concerned with the same field of endeavor, namely laminates for tire inner liners.  It would have been obvious to a person having ordinary skill in the art to have used the amount of butyl rubber of Morooka in the blend of Application ‘532, and the motivation to do so would have been, as Morooka suggests, to improve the adherence to the thermoplastic film (¶0047).
Considering Claims 2-20:  Claims 2-20 of Application ‘532 correspond to instant claims 2-20.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 10,427,460 in view of Morooka (US 2010/0112257). 
Considering Claim 1:  Claim 1 of Patent ‘460 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde, 0.25 to 200 parts by weight of a methylene donor, and a vulcanizing agent.

Considering Claims 2:  Claim 1 of Patent ‘460 teaches the ratio of the methylene donor to the condensate as being 0.5 to 10.
Considering Claims 3-20:  Claims 3-20 of Patent ‘460 correspond to instant claims 3-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 10,166,815 in view of Morooka (US 2010/0112257). 
Considering Claim 1:  Claim 1 of Patent ‘815 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde, 0.25 to 200 parts by weight of a methylene donor, and a vulcanizing agent.
	Patent ‘815 is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend of styrene-butadiene, natural rubber, and halogenated butyl rubber (Table 7).  Patent ‘815 and Morooka are analogous art as they are concerned with the same field of endeavor, namely laminates for tire inner liners.  It would have been obvious to a person having ordinary skill in the art to have used the amount of butyl rubber of Morooka in the blend of Patent ‘815, and the motivation to do so would have been, as Morooka suggests, to improve the adherence to the thermoplastic film (¶0047).
Considering Claims 2:  Claim 1 of Patent ‘815 teaches the ratio of the methylene donor to the condensate as being 0.5 to 10.
Considering Claims 3-20:  Claims 3-20 of Patent ‘815 correspond to instant claims 3-20.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, 12,  and 19 of U.S. Patent No. 9,981,504 in view of Morooka (US 2010/0112257). 
Considering Claims 1 and 2:  Claim 1 of Patent ‘504 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 6 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde, 18 to 200 parts by weight of a methylene donor, and a vulcanizing agent.
	Patent ‘460 is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend of styrene-butadiene, natural rubber, and halogenated butyl rubber (Table 7).  Patent ‘460 and Morooka are analogous art as they are concerned with the same field of endeavor, namely laminates for tire inner liners.  It would have been obvious to a person having ordinary skill in the art to have used the amount of butyl rubber of Morooka in the blend of Patent ‘460, and the motivation to do so would have been, as Morooka suggests, to improve the adherence to the thermoplastic film (¶0047).
Considering Claims 3-20:  Claims 1, 11, 12, and 19 of Patent ‘460 correspond to instant claims 3-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 9,539,859 in view of Morooka (US 2010/0112257). 
Considering Claim 1:  Claim 1 of Patent ‘859 teaches a laminate for a pneumatic tire comprising a film of a thermoplastic resin or thermoplastic elastomer and a layer of a rubber composition, where the rubber composition comprises 100 parts by weight of a rubber component, 0.5 to 20 parts by weight a condensate of the claimed phenolic compound and formaldehyde, 0.25 to 200 parts by weight of a methylene donor, and a vulcanizing agent.
	Patent ‘859 is silent towards the amount of brominated butyl rubber in the composition.  However, Morooka teaches a laminate of a thermoplastic resin and a rubber, where the rubber component comprises 30 parts (Table 7) of a halogenated butyl rubber (¶0047) in a blend of styrene-butadiene, natural rubber, and halogenated butyl rubber (Table 7).  Patent ‘859 and Morooka are analogous art as they are concerned with the same field of endeavor, namely laminates for tire inner liners.  It would have been obvious to a person having ordinary skill in the art to have used the 
Considering Claims 2:  Claim 1 of Patent ‘460 teaches the ratio of the methylene donor to the condensate as being 0.5 to 10.
Considering Claims 3-20:  Claims 1 of Patent ‘460 correspond to instant claims 3-20.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed laminate having the butyl rubber or halogenated butyl rubber as 2.5 to 20 weight percent based on the rubber component.  The closest prior art is Shibata (US 2013/0078477) in view of Morooka (US 2010/0112257), discussed above.
Morooka teaches away from amounts of less than 30 weight percent of butyl rubber in the composition (¶0047; Table 8).  Therefore, it would not have been obvious to a person having ordinary skill in the art to have added the butyl rubber in the amount of the instant claims based on the teaching of Morooka.  
Topcik (US Pat. 3,639,308) teaches a blend comprising 10 to 50 parts of halogenated butyl rubber.  However, the rubber blend of Topcik does not contain styrene-butadiene rubber, and there is no suggestion the art to expect that the amount of Topcik would apply to a blend comprising natural rubber and styrene butadiene rubber.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767